 



Exhibit 10.1
NOVINT TECHNOLOGIES, INC.
UNIT SUBSCRIPTION AGREEMENT
COMMON STOCK
AND WARRANTS
UNIT SUBSCRIPTION AGREEMENT dated as of February 23, 2007 (this “Agreement”),
among Novint Technologies, Inc., a Delaware corporation (the “Company”), and the
persons who execute this agreement as investors (each an “Investor” and
collectively the “Investors”).
Background: The Company desires to sell to the Investors, and the Investors
desire to purchase, up to a maximum of nine million (9,000,000) Units (as
defined below) consisting of shares of common stock, $.01 par value per share,
of the Company (the “Shares”) and 5-year warrants, in substantially the form
attached hereto as Exhibit 1, exercisable to purchase up to a maximum of
9,000,000 Shares at $1.50 per share (the “Warrants”). The Company may also sell
an additional one million (1,000,000) Units ( the “Additional Securities”) on
the same terms to a strategic investor by March 30, 2007. The proceeds of the
sale of Units will be used in the development and continuance of the business of
the Company and each of its Subsidiaries.
     In consideration of the mutual covenants contained herein and other good
and valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties agree as follows:
Certain Definitions:
     “Action” has the meaning set forth in Section 2.10.
     “Additional Securities” has the meaning set forth in Background.
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with such Person. As used in this definition, “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) shall mean possession, directly or indirectly, of power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise).
     “Anti-Dilution Period” means the period commencing on the Closing Date and
ending 18 months after the initial Registration Statement (as defined in the
Investor Rights Agreement) is declared effective provided that the period shall
be extended up to an additional six months to the extent any and all Suspensions
(as defined in the Investor Rights Agreement) exceed sixty (60) days in the
aggregate during such period.
     “Blue Sky Laws” has the meaning set forth in Section 2.7(b).
     “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 



--------------------------------------------------------------------------------



 



     “Certificate of Incorporation” has the meaning set forth in Section 2.2(a).
     “Closing Date” has the meaning set forth in Section 1.2.
     “Closing” has the meaning set forth in Section 1.2.
     “Common Stock” means the Company’s Common Stock, $.01 par value per share,
authorized as of the date hereof, and any stock of any class or classes (however
designated) hereafter authorized upon reclassification thereof, which, if the
Board of Directors declares a dividend or distribution, has the right to
participate in the distribution of earnings and assets of the Company after the
payment of dividends or other distributions on any shares of capital stock of
the Company entitled to a preference and in the voting for the election of
directors of the Company.
     “Company” has the meaning set forth at the head of this Agreement and any
corporation or other entity which shall succeed to or assume, directly or
indirectly, the obligations of the Company hereunder. The term “corporation”
shall include an association, joint stock company, business trust, limited
liability company or other similar organization.
     “Company Disclosure Letter” means the disclosure letter dated February 23,
2007 delivered to the Investors prior to the execution of this Agreement, which
letter is incorporated in this Agreement.
     “Company IP” has the meaning set forth in Section 2.12(a).
     “Convertible Security” means any (i) option to purchase or right to
subscribe for Common Stock, (ii) security by its terms convertible into or
exchangeable for Common Stock or (iii) option to purchase or right to subscribe
for such convertible or exchangeable securities.
     “Contemplated Transactions” has the meaning set forth in Section 2.1(b).
     “Exchange Act” has the meaning set forth in Section 2.7(b).
     “Exempt Issuance” means (i) all shares of Common Stock issued or issuable
to employees, directors or consultants pursuant to any equity compensation plan
that is in effect on the date of this Agreement, (ii) all shares of Common Stock
issued or issuable to employees or directors pursuant to any equity compensation
plan approved by the stockholders of the Company after the date of this
Agreement, (iii) all shares of Common Stock issued or issuable to employees,
directors or consultants as bona fide compensation for business services
rendered, not compensation for fundraising activities, (iv) all shares of Common
Stock issued or issuable to bona fide leasing companies, strategic partners, or
major lenders or other financing or credit transaction which is not an equity
capital raising event for the Company, (v) all shares of Common Stock issued or
issuable as the purchase price in a bona fide acquisition or merger (including
reasonable fees paid in connection therewith) or (vi) all Warrant Shares,
Additional Shares and shares issued upon conversion or exercise of other
Convertible Securities outstanding on the date of the last Closing hereunder.
     “Fair Value” has the meaning set forth in Section 1.5.

2



--------------------------------------------------------------------------------



 



     “First Closing” has the meaning set forth in Section 1.2.
     “First Closing Date” has the meaning set forth in Section 1.2.
     “Form 10-KSB Financial Statements” has the meaning set forth in Section
2.9(c).
     “Governmental Body” has the meaning set forth in Section 2.7(b).
     “Indemnified Party” has the meaning set forth in Section 5.2(b).
     “Indemnifying Party” has the meaning set forth in Section 5.2(c).
     “Information Statement” has the meaning set forth in Section 2.2(b)(i).
     “Investor Rights Agreement” has the meaning set forth in Section 1.3(a).
     “Investor” shall mean each Investor who purchases Units hereunder,
including without limitation investors who purchase Units on the Second Closing
Date.
     “Knowledge” shall mean, with respect to a particular fact or other matter,
the knowledge, after reasonable investigation, of the Chief Executive Officer or
Chief Financial Officer of the Company.
     “Legal Requirement” has the meaning set forth in Section 2.8.
     “Losses” has the meaning set forth in Section 5.2(b).
     “Material Adverse Effect” has the meaning set forth in Section 2.1(a).
     “Material Agreement” has the meaning set forth in Section 2.7.
     “Notice” has the meaning set forth in Section 6.6.
     “Other Securities” has the meaning set forth in the Warrants.
     “Person” means any individual, sole proprietorship, partnership,
corporation, limited liability company, business trust, unincorporated
association, joint stock corporation, trust, joint venture or other entity, any
university or similar institution, or any government or any agency or
instrumentality or political subdivision thereof.
     “Purchased Shares” has the meaning set forth in Section 1.1(a).
     “Purchased Warrants” has the meaning set forth in Section 1.1(a).
     “Registration Waivers” shall mean the waivers of registration rights in
substantially the form attached hereto as Exhibit 5.
     “Restated Certificate” has the meaning set forth in Section 2.2(b)(i).

3



--------------------------------------------------------------------------------



 



     “Rule 144” means Rule 144 promulgated under the Securities Act or any
successor or substitute rule, law or provision.
     “SEC” means the Securities and Exchange Commission.
     “SEC Documents” has the meaning set forth in Section 2.9(a).
     “Second Closing” has the meaning set forth in Section 1.2.
     “Second Closing Date” has the meaning set forth in Section 1.2.
     “Securities” has the meaning set forth in Section 1.1(a).
     “Securities Act” has the meaning set forth in Section 2.5.
     “Shares” has the meaning set forth in Background.
     “Subsidiary” means any significant subsidiary (as defined under
Rule 1.02(w) of Regulation S-X promulgated by the SEC) of the Company.
     “Transaction Documents” has the meaning set forth in Section 1.3(a).
     “Underlying Securities” means the shares of Common Stock or Other
Securities issued or from time to time issuable upon exercise of the Warrants.
     “Unit” means (i) one Share and (ii) one Warrant.
     1. Purchase and Sale of Units.
          1.1. Sale and Issuance of Securities.
          (a) The Company shall sell to the Investors and the Investors shall
purchase from the Company, up to a maximum of 9,000,000 Units, at a price per
Unit equal to $1.00, for a purchase price aggregating up to a maximum of
$9,000,000.00. In addition, the Company may sell the Additional Securities to a
strategic investor for a purchase price aggregating up to $1,000,000.00 at a
Second Closing. The Shares sold as part of the Units are referred to as the
“Purchased Shares” and the Warrants sold as part of the Units are referred to as
the “Purchased Warrants” and collectively with the Purchased Shares, the
“Securities”.
          (b) The number of Purchased Shares and Purchased Warrants to be
purchased by each Investor from the Company is set forth on the signature page
here, subject to acceptance, in whole or in part, by the Company.
          1.2. Closings. On and after February 16, 2007, the Company shall
accept subscriptions under this Agreement. The first closing (the “First
Closing”) of the purchase and sale of the Securities hereunder shall take place
on March 2, 2007 or such other date thereafter, but no later than March 30,
2007, as is agreed to by the Company

4



--------------------------------------------------------------------------------



 



and Investors who subscribe for at least 2,500,000 Units (the “First Closing
Date”). A second closing (the “Second Closing, and with the First Closing, the
“Closings”) for the sale of the Additional Securities shall take place no later
than March 30, 2007 (the “Second Closing Date”, and with the First Closing Date,
the “Closing Dates”). Each Closing shall take place at the offices of Hahn &
Hessen LLP, the Investors’ counsel, in New York, New York, or at such other
location as is mutually acceptable to the Investors and the Company, subject to
fulfillment of the conditions to the Closing set forth in the Agreement. At each
Closing:
          (a) each Investor purchasing Securities at the Closing shall deliver
to the Company or its designees by wire transfer or such other method of payment
as the Company shall approve, an amount equal to the purchase price of the
Securities purchased by such Investor hereunder, as set forth opposite such
Investor’s name on the signature pages hereof;
          (b) the Company shall authorize its transfer agent to arrange delivery
to each Investor of one or more stock certificates registered in the name of the
Investor, or in such nominee name(s) as designated by the Investor in writing,
representing the number of Purchased Shares as set forth opposite such
Investor’s name on the signature page hereof; and
          (c) the Company shall issue and deliver to each Investor purchasing
Securities at each Closing the Warrants, registered in the name of such
Investor, pursuant to which such Investor shall have the right to acquire the
number of Underlying Securities as set forth opposite such Investor’s name on
the signature page hereof on the terms set forth therein.
          1.3. Investors’ Conditions to Closing. The obligation of the Investors
to complete the purchase of the Securities at the applicable Closing is subject
to the Company delivering Securities as set forth in Section 1.2 and to
fulfillment of the following conditions:
          (a) the Company shall execute and deliver to the Investors an Investor
Rights Agreement, dated the First Closing Date, in the form attached as
Exhibit 2 with respect to the Purchased Shares and the Underlying Securities
(the “Investor Rights Agreement”, and with the Registration Waivers, the
Agreement and the Warrants, the “Transaction Documents);
          (b) the Company shall deliver to the Investors an opinion of counsel,
dated the applicable Closing Date and reasonably satisfactory to counsel for the
Investors, with respect to the matters set forth on Exhibit 3;
          (c) the representation and warranties of the Company set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of the applicable Closing Date as though made on and as of
the applicable Closing Date (except to the extent such representations and
warranties speak as of an earlier date, in which case such representations and

5



--------------------------------------------------------------------------------



 



warranties shall be true and correct in all material respects as of such earlier
date), and the Company shall have performed in all material respects all
covenants and other obligations required to be performed by it under this
Agreement at or prior to the applicable Closing Date, and the Investors shall
have received a certificate signed on behalf of the Company by an authorized
officer of the Company to such effect;
          (d) the Company shall deliver to Investors a certified copy of its
Certificate of Incorporation and by-laws and a Certificate of Good Standing from
the Secretary of State of the State of Delaware;
          (e) the Company shall pay the Investors’ expenses to the extent set
forth in Section 6.9 hereof;
          (f) the Company shall have received Registration Waivers from each
Person (other than as disclosed on the Company Disclosure Letter) having any
registration or similar rights in respect of any Company securities; and
          (g) the Company shall have executed and delivered all other documents
reasonably requested by counsel for the Investors.
          1.4 Company’s Conditions to Closing.
          (a) The obligation of the Company to complete the sale of the
Securities at the First Closing is subject to fulfillment of the following
conditions:
          (i) the Investors shall execute and deliver to the Company the
Investor Rights Agreement; and
          (ii) the representation and warranties of such Investors set forth in
this Agreement shall be true and correct as of the date of this Agreement and as
of the First Closing Date as though made on and as of the First Closing Date
(except to the extent such representations and warranties speak as of an earlier
date), in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date), and such Investors
shall have performed in all material respects all covenants and other
obligations required to be performed by them under this Agreement, if any at or
prior to the First Closing Date.
          (b) The obligation of the Company to complete the sale of the
Securities at the Second Closing is subject to fulfillment of the following
conditions:
          (i) one or more Investors shall purchase at least 500,000 Units;
          (ii) such Investors shall execute and deliver to the Company the
Investor Rights Agreement; and

6



--------------------------------------------------------------------------------



 



          (iii) the representation and warranties of such Investors set forth in
this Agreement shall be true and correct as of the date of this Agreement and as
of the Second Closing Date as though made on and as of the First Closing Date
(except to the extent such representations and warranties speak as of an earlier
date), in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date), and such Investors
shall have performed in all material respects all covenants and other
obligations required to be performed by them under this Agreement, if any at or
prior to the Second Closing Date.
          1.5 Anti-Dilution. In the event the Company shall complete an offering
of securities for cash other than an Exempt Issuance (an “Offering”) during the
Anti-Dilution Period at a price per Share (or equivalent convertible securities
and in each case taking into account the fair value (the “Fair Value”) of any
other securities or assets sold with the securities included in the Offering) of
$1.00 per Share (or the Adjusted Purchase Price Per Share then in effect, if
less) or less (the “Subsequent Price”), then, in such event, the purchase price
of Purchased Shares issued hereunder (deemed to be $1.00 per Purchased Share for
purposes of this Section 1.5) shall be automatically adjusted to equal the
Subsequent Price (the “Adjusted Purchase Price Per Share”), and an additional
number of Shares shall be issued to each Investor as if the purchase price per
Share were such Adjusted Purchase Price Per Share; provided that warrants
included in an Offering of units having terms and coverage such that the Fair
Value of such Warrants is higher than the Warrants included in the Units (the
“Similar Warrants”) shall be deemed to have no value for purposes of this
Section 1.5 only. Upon such event, the Company shall, and without further action
on the part of the each Investor, issue such additional Shares to each Investor
as shall result from the Adjusted Purchase Price Per Share. Such additional
Shares shall be issued and delivered to each Investor within fifteen (15) days
following the consummation of each Offering. For illustration purposes only, if
the Company completed an offering of units consisting of Shares and warrants
(other than Similar Warrants) at a price per unit of $.85, and the Fair Value of
the warrants sold in the unit with each Share is $.10, then the Adjusted
Purchase Price per Share will be $.75 (that is, $.85 minus $.10), and each
Investor will receive a number of additional Shares equal to one-third of such
Investor’s Purchased Shares; that is, an Investor who purchased 1,000,000 Units
for $1,000,000 would receive additional Shares so that such Investor will have
received an aggregate of 1,333,333 Purchased Shares ($1,000,000/$.75) in respect
of the Investor’s $1,000,000 investment. For purposes of this Section 1.5, Fair
Value shall mean the fair value of the warrant or other security or asset as
determined in good faith by the Board of Directors of the Company in good faith
in accordance with generally accepted accounting principles.
     2. Representations and Warranties of the Company. The Company hereby
represents and warrants to each of the Investors as follows:
          2.1. Corporate Organization; Authority; Due Authorization.
          (a) The Company (i) is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its

7



--------------------------------------------------------------------------------



 



incorporation, (ii) has the corporate power and authority to own or lease its
properties as and in the places where its business is now conducted and to carry
on its business as now conducted, and (iii) is duly qualified as a foreign
corporation authorized to do business in every jurisdiction where the failure to
so qualify, individually or in the aggregate, would have a material adverse
effect on the operations, assets, liabilities, financial condition or business
of the Company and its Subsidiaries taken as a whole (a “Material Adverse
Effect”). Set forth in Section 2.1(a) of the Company Disclosure Letter is a
complete and correct list of all Subsidiaries. Each Subsidiary is duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and is qualified to do business as a foreign
corporation in each jurisdiction in which qualification is required, except
where failure to so qualify would not have, individually or in the aggregate, a
Material Adverse Effect.
          (b) The Company (i) has the requisite corporate power and authority to
execute, deliver and perform this Agreement and the other Transaction Documents
to which it is a party and to incur the obligations herein and therein and
(ii) has been authorized by all necessary corporate action to execute, deliver
and perform this Agreement and the other Transaction Documents to which it is a
party and to consummate the transactions contemplated hereby and thereby (the
“Contemplated Transactions”). This Agreement is and each of the other
Transaction Documents will be on each Closing Date a valid and binding
obligation of the Company enforceable in accordance with its terms except as
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting the enforcement of creditors’ rights and the availability
of equitable remedies (regardless of whether such enforceability is considered
in a proceeding at law or equity).
          2.2. Capitalization; Authorization of Additional Shares of Common
Stock.
          (a) Current Capitalization. The authorized capital stock of the
Company consisted of (i) 50,000,000 shares of Common Stock, $.01 par value, of
which 21,149,299 shares of Common Stock are outstanding and (ii) 4,000 shares of
Preferred Stock, $.01 par value, of which no shares are outstanding. All
outstanding shares of capital stock of the Company were issued in compliance
with all applicable Federal and state securities laws, and the issuance of such
shares was duly authorized by all necessary corporate action on the part of the
Company. Except as contemplated by this Agreement or as set forth in
Section 2.2(a) of the Company Disclosure Letter, there are (A) no outstanding
subscriptions, warrants, options, conversion privileges or other rights or
agreements obligating the Company to purchase or otherwise acquire or issue any
shares of capital stock of the Company (or shares reserved for such purpose),
(B) no preemptive rights contained in the Company’s Certificate of
Incorporation, as amended (the “Certificate of Incorporation”), the By-laws of
the Company or contracts to which the Company is a party or rights of first
refusal with respect to the issuance of additional shares of capital stock of
the Company (other than as

8



--------------------------------------------------------------------------------



 



set forth in the Investor Rights Agreement), including without limitation the
Securities and the Underlying Securities, and (C) no commitments or
understandings (oral or written) of the Company to issue any shares, warrants,
options or other rights to acquire any equity securities of the Company other
than with respect to existing antidilution rights of existing investors, the
effect of which is accurately set forth in the Company Disclosure Letter. To the
Company’s Knowledge, except as set forth in Section 2.2(a) of the Company
Disclosure Letter, none of the shares of Common Stock are subject to any
stockholders’ agreement, voting trust agreement or similar arrangement or
understanding. Except as set forth in Section 2.2(a) of the Company Disclosure
Letter, the Company has no outstanding bonds, debentures, notes or other
obligations the holders of which have the right to vote (or which are
convertible into or exercisable for securities having the right to vote) with
the stockholders of the Company on any matter.
          (b) Amendment to Certificate of Incorporation; Information Statement;
Stockholders Meeting.
          (i) The Board of Directors of the Company and holders of a majority of
the outstanding Shares acting by written consent have approved a restatement and
amendment to the Certificate of Incorporation authorizing the issuance of
additional shares of Common Stock and deleting the Company’s authorized
preferred stock, which would enable the Company to be in compliance with the
covenant set forth in Section 5.1(b) below (the “Restated Certificate”). In
furtherance thereof, as promptly as possible, but in no event later than 15
business days following the date of this Agreement. In connection therewith, the
Company will promptly prepare and file with the SEC a Schedule 14C Information
Statement (as amended or supplemented, the “Information Statement”), and, after
receiving and promptly responding to any comments of the SEC thereon, shall
promptly mail the Information Statement to the stockholders of the Company. The
Company will comply with Section 14(a) of the Exchange Act and the rules
promulgated thereunder in relation to the Information Statement and any other
materials to be sent to the stockholders of the Company in connection with the
approval of the Restated Certificate, and the Information Statement shall not,
on the date the Information Statement (or any amendment thereof or supplement
thereto) is first mailed to stockholders, contain any statement that, at the
time and in the light of the circumstances under which it is made, is false or
misleading with respect to any material fact, or omit to state any material fact
necessary in order to make the statements therein not false or misleading or
necessary to correct any statement in any earlier communication with respect to
the matters disclosed therein. Promptly upon the expiration of the twenty day
waiting period required by the SEC, the Company shall file cause the Restated
Certificate to be duly filed in the State of Delaware.
          (ii) Subject to its fiduciary obligations under applicable law (as
determined in good faith by the Company’s Board of Directors, after having taken
into account the written advice of the Company’s outside counsel), the

9



--------------------------------------------------------------------------------



 



Company’s Board of Directors shall take all commercially reasonable action to
enable filing and effectiveness of the Restated Certificate.
          (iii) In the event that (x) the Company does not file the Information
Statement within 15 business days following the date of this Agreement, (y) the
Company fails to file the Restated Certificate and make it effective under
Delaware law within 90 days following the date of this Agreement, or (z) the
Company’s Board of Directors fails to act as required pursuant to the provisions
of Section 2.2(b)(ii), the Company shall pay to each Investor a cash penalty
equal to 10% of the aggregate amount invested by such Investor at the applicable
Closing; provided, however, that, with respect to clause (y) above, no such
penalty shall apply in the event that a delay beyond the 90th day arises out of
review by the SEC as long as the Company continues to use its best efforts to
cause the Information Statement to be approved by the SEC and mailed to
stockholders. Any payments made pursuant to this Section 2.2(b)(iii) shall not
constitute the Investors’ exclusive remedy for such events.
          2.3. Validity of Securities. The issuance of the Securities has been
duly authorized by all necessary corporate action on the part of the Company
and, when issued to, delivered to, and paid for by the Investors in accordance
with this Agreement, the Purchased Shares will be validly issued, fully paid and
non-assessable.
          2.4. Underlying Securities. The issuance of the Underlying Securities
upon exercise of the Purchased Warrants has been duly authorized, and the
Underlying Securities and at all times subsequent to the amendment of Company’s
Certificate of Incorporation to increase its authorized capital stock (the
“Capital Amendment”) and prior to such exercise will have been, duly reserved
for issuance upon such exercise and, when so issued, will be validly issued,
fully paid and non-assessable.
          2.5. Private Offering. Neither the Company nor anyone authorized to
act on its behalf has within the last 12 months issued, sold or offered any
security of the Company (including, without limitation, any Common Stock or
warrants of similar tenor to the Purchased Warrants) to any Person under
circumstances that would cause the issuance and sale of the Securities, as
contemplated by this Agreement, to the Company’s knowledge to be subject to the
registration requirements of Section 5 of the Securities Act of 1933, as amended
(the “Securities Act”). The Company agrees that neither the Company nor anyone
authorized to act on its behalf will offer the Securities or any part thereof or
any similar securities for issuance or sale to, or solicit any offer to acquire
any of the same from, anyone so as to make the issuance and sale of the
Securities subject to the registration requirements of Section 5 of the
Securities Act.
          2.6. Brokers and Finders. Except as set forth in Section 2.6 of the
Company Disclosure Letter, the Company has not retained any broker, investment
banker or finder in connection with the Contemplated Transactions. No broker,
investment banker or finder will receive a fee, commission or other compensation
in respect of any purchase of Units by AIGH Investment Partners, LLC, Globis
Capital Partners, L.P., any

10



--------------------------------------------------------------------------------



 



of their respective affiliates or any other Investors introduced to the Company
by AIGH Investment Partners, LLC or Globis Capital Partners, L.P.
          2.7. No Conflict; Required Filings and Consents.
          (a) The execution, delivery and performance of this Agreement and the
other Transaction Documents by the Company do not, and the consummation by the
Company of the Contemplated Transactions will not, (i) conflict with or violate
the Certificate of Incorporation or the By-laws of the Company or its
Subsidiaries assuming the due filing of the Capital Amendment, (ii) conflict
with or violate any law, rule, regulation, order, judgment or decree applicable
to the Company or its Subsidiaries or by which any property or asset of the
Company or its Subsidiaries is bound or affected, or (iii) result in any breach
of or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, result in the loss of a material benefit
under, or give to others any right of purchase or sale, or any right of
termination, amendment, acceleration, increased payments or cancellation of, or
result in the creation of a lien or other encumbrance on any property or asset
of the Company or of any of its Subsidiaries pursuant to, any material note,
bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which the Company or any of its
Subsidiaries is a party or by which the Company or of any of its Subsidiaries or
any property or asset of the Company or of any of its Subsidiaries is bound or
affected (the “Material Agreements”); except, in the case of clauses (ii) and
(iii) above, for any such conflicts, violations, breaches, defaults or other
occurrences that would not prevent or delay consummation of any of the
Contemplated Transactions in any material respect or otherwise prevent the
Company from performing its obligations under this Agreement or any of the other
Transaction Documents in any material respect, and would not, individually or in
the aggregate, have a Material Adverse Effect.
          (b) The execution and delivery of this Agreement and the other
Transaction Documents by the Company do not, and the performance of this
Agreement and the other Transaction Documents and the consummation by the
Company of the Contemplated Transactions will not, require, on the part or in
respect of the Company, any consent, approval, authorization or permit of, or
filing with or notification to, any Governmental Body (as hereinafter defined)
except for the filing of a Form D with the SEC and applicable requirements, if
any, of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or
any state securities or “blue sky” laws (collectively, “Blue Sky Laws”), and any
approval required by applicable rules of the markets in which the Company’s
securities are traded. For purposes of this Agreement, “Governmental Body” shall
mean any: (i) nation, state, commonwealth, province, territory, county,
municipality, district or other jurisdiction of any nature in the United States;
(ii) federal, state, local, municipal, foreign or other government; or
(iii) governmental or quasi-governmental authority of any nature (including any
governmental

11



--------------------------------------------------------------------------------



 



division, department, agency, commission, instrumentality, official,
organization, unit, body or entity and any court or other tribunal) in the
United States.
          2.8. Compliance. Except as set forth in the SEC Documents or in
Section 2.8 of the Company Disclosure Letter, neither the Company nor any
Subsidiary is in conflict with, or in default or violation of (i) any law, rule,
regulation, order, judgment or decree applicable to the Company or such
Subsidiary or by which any property or asset of the Company or such Subsidiary
is bound or affected (“Legal Requirement”), or (ii) any Material Agreement, in
each case except for any such conflicts, defaults or violations that would not,
individually or in the aggregate, have a Material Adverse Effect. Neither the
Company nor any Subsidiary has received any written notice or other
communication from any Governmental Body regarding any actual or possible
violation of, or failure to comply with, any Legal Requirement, except any such
violations or failures that would not, individually or in the aggregate, have a
Material Adverse Effect.
          2.9. SEC Documents; Financial Statements.
          (a) The information contained in the following documents, did not, as
of the date of the applicable document, include any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading, as of their respective filing dates or,
if amended, as so amended (the following documents, collectively, the “SEC
Documents”), provided that the representation in this sentence shall not apply
to any misstatement or omission in any SEC Document filed prior to the date of
this Agreement which was superseded by a subsequent SEC Document filed prior to
the date of this Agreement:
          (i) the Company’s Annual Report on Form 10-KSB for the year ended
December 31, 2005;
          (ii) the Company’s Quarterly Reports on Form 10-QSB for the quarters
ended March 31, 2006, June 30, 2006 and September 30, 2006; and
          (iii) the Company’s interim filings on Form 8-K or other appropriate
forms filed on any date after December 31, 2006 and on or before each Closing.
          (b) In addition, as of the date of this Agreement, the Company
Disclosure Letter, when read together with the SEC Documents and the
information, qualifications and exceptions contained in this Agreement, does not
include any untrue statement of a material fact or omit to state a material fact
in light of the circumstances in which such written disclosures were made.
          (c) The Company has filed all forms, reports and documents required to
be filed by it with the SEC for the 12 months preceding the date of this
Agreement, including without limitation the SEC Documents. As of their

12



--------------------------------------------------------------------------------



 



respective dates, the SEC Documents filed prior to the date hereof complied as
to form in all material respects with the applicable requirements of the
Securities Act, the Exchange Act, and the rules and regulations thereunder.
          (d) The Company’s Annual Report on Form 10-KSB for the year ended
December 31, 2005, includes consolidated balance sheets as of December 31, 2004
and 2005 and consolidated statements of income for the one year periods then
ended (collectively, the “Form 10-KSB Financial Statements”).
          (e) The Company’s Quarterly Report on Form 10-QSB for the quarter
ended September 30, 2006, includes consolidated balance sheets as of
September 30, 2006 and consolidated statements of income for the quarters ended
June 30, 2005 and 2006 (the “Form 10-QSB Financial Statements” and together with
the Form 10-K Financial Statements, the “Financial Statements”).
          (f) The Financial Statements (including the related notes and
schedules thereto) fairly present in all material respects the consolidated
financial position, the results of operations, retained earnings or cash flows,
as the case may be, of the Company for the periods set forth therein (subject,
in the case of unaudited statements, to normal year-end audit adjustments that
would not be material in amount or effect), in each case in accordance with
generally accepted accounting principles consistently applied during the periods
involved, except as may be noted therein.
          2.10. Litigation. Except as set forth in the SEC Documents or in
Section 2.10 of the Company Disclosure Letter, there are no claims, actions,
suits, investigations, inquiries or proceedings (each, an “Action”) pending
against the Company or any of its Subsidiaries or, to the Knowledge of the
Company, threatened against the Company or any of its Subsidiaries, at law or in
equity, or before or by any court, tribunal, arbitrator, mediator or any federal
or state commission, board, bureau, agency or instrumentality, that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. Except as set forth in the SEC Documents or in
Section 2.10 of the Company Disclosure Letter, neither the Company nor any of
its Subsidiaries is a party to or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
          2.11. Absence of Certain Changes. Except as specifically contemplated
by this Agreement or as set forth in Section 2.11 of the Company Disclosure
Letter or in the SEC Documents, since September 30, 2006, there has not been
(a) any material adverse change in the business, prospects or financial
condition of the Company; (b) any dividends or other distribution of assets to
stockholders of the Company; (c) any acquisition (by merger, consolidation,
acquisition of stock and/or assets or otherwise) of any Person by the Company;
or (d) any transactions, other than in the ordinary course of business,
consistent in all material respects with past practices, with any of its
officers, directors or principal stockholders or any of their respective
Affiliates.

13



--------------------------------------------------------------------------------



 



2.12. Intellectual Property.
          (a) To the knowledge of the Company it owns, or has the right to use,
sell or license all intellectual property reasonably required for the conduct of
its business as presently conducted (collectively, the “Company IP”) except for
any failure to own or have the right to use, sell or license the Company IP that
would not have a Material Adverse Effect.
          (b) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not constitute a
breach of any instrument or agreement governing any Company IP, will not cause
the forfeiture or termination or give rise to a right of forfeiture or
termination of any Company IP or impair the right of Company and its
Subsidiaries to use, sell or license any Company IP, except for the occurrence
of any such breach, forfeiture, termination or impairment that would not,
individually or in the aggregate, result in a Material Adverse Effect.
          (c) (i) None of the manufacture, marketing, license, sale and use of
any product currently licensed or sold by the Company or any of its Subsidiaries
violates any license or agreement between the Company or any of its Subsidiaries
and any third party or, to the Knowledge of the Company, infringes any
intellectual property right of any other party; and (ii) there is no pending or,
to the Knowledge of the Company, threatened claim or litigation contesting the
validity, ownership or right to use, sell, license or dispose of any Company IP;
except, with respect to clauses (i) and (ii), for any violations, infringements,
claims or litigations that would not, individually or in the aggregate, have a
Material Adverse Effect.
          2.13 No Adverse Actions. Except as set forth in the SEC Documents or
in Section 2.13 of the Company Disclosure Letter, there is no existing, pending
or, to the Knowledge of the Company, threatened termination, cancellation,
limitation, modification or change in the business relationship of the Company
or any of its Subsidiaries, with any supplier, customer or other Person except
such as would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.
          2.14. Registration Rights. Except as set forth in the Investor Rights
Agreement or in Section 2.14 of the Company Disclosure Letter, the Company is
not under any obligation to register under the Securities Act any of its
currently outstanding securities or any securities issuable upon exercise or
conversion of its currently outstanding securities nor is the Company obligated
to register or qualify any such securities under any Blue Sky Laws.
          2.15. Corporate Documents. The Company’s Certificate of Incorporation
and By-laws, each as amended to date, which are certified as of each Closing
Date are true, correct and complete and contain all amendments thereto.

14



--------------------------------------------------------------------------------



 



          2.16. Disclosure. On or before 9:00 a.m., New York City Time, on the
fourth Business Day after each Closing, the Company shall file with the SEC a
Current Report on Form 8-K describing the material terms of the Contemplated
Transactions, and attaching as exhibits to such Form 8-K copies of this
Agreement and the other Transaction Documents, as required by the SEC. Except
for information that may be provided to the Investors pursuant to this
Agreement, the Company shall not, and shall use commercially reasonable efforts
to cause each of its officers, directors, employees and agents not to, provide
any Investor with any material nonpublic information regarding the Company from
and after the filing of such Form 8-K without the express written consent of
such Investor.
          2.17. Use of Proceeds. The net proceeds received by the Company from
the sale of the Securities shall be used by the Company for working capital and
general corporate purposes, including without limitation to support the
operations of each of the Subsidiaries.
        3. Representations and Warranties of the Investors. Each Investor
represents and warrants to the Company as follows:
          3.1. Authorization. If an entity, such Investor (i) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, and (ii) has the power and authority to own and hold the Units.
Such Investor (i) has full power and authority to execute, deliver and perform
this Agreement and the other Transaction Documents to which it is a party and to
incur the obligations herein and therein and (ii) if applicable has been
authorized by all necessary corporate or equivalent action to execute, deliver
and perform this Agreement and the other Transaction Documents and to consummate
the Contemplated Transactions. This Agreement is and each of the other
Transaction Documents will be upon the execution and delivery by Investor, a
valid and binding obligation of such Investor enforceable in accordance with its
terms, except as limited by applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting the enforcement of creditors’ rights and
the availability of equitable remedies (regardless of whether such
enforceability is considered in a proceeding at law or equity).
          3.2. Brokers and Finders. Investor has either not retained an
investment banker, broker or finder, or has provided the name and information
concerning such entity to the Company on or prior to the applicable Closing
Date.
          3.3 No Governmental Review. Such Investor understands that no United
States Federal or state agency or any other Governmental Body has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor has any agency or other
Governmental Body passed upon or endorsed the merits of the offering of the
Securities.
          3.4. No Conflict; Required Filings and Consents.

15



--------------------------------------------------------------------------------



 



          (a) The execution, delivery and performance of this Agreement and the
other Transaction Documents by each Investor do not, and the consummation by
such Investor of the Contemplated Transactions will not, (i) if such Investor is
an entity, conflict with or violate the Certificate of Incorporation or the
By-laws (or equivalent or comparable documents) of such Investor, (ii) conflict
with or violate any law, rule, regulation, order, judgment or decree applicable
to such Investor or by which any property or asset of such Investor is bound or
affected, or (iii) result in any breach of or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, result
in the loss of a material benefit under, or give to others any right of purchase
or sale, or any right of termination, amendment, acceleration, increased
payments or cancellation of, or result in the creation of a lien or other
encumbrance on any property or asset of such Investor pursuant to, any note,
bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which such Investor is a party or
by which such Investor or any property or asset of such Investor is bound or
affected; except, for any such conflicts, violations, breaches, defaults or
other occurrences that would not prevent or delay consummation of any of the
Contemplated Transactions in any material respect or otherwise prevent such
Investor from performing its obligations under this Agreement or any of the
other Transaction Documents in any material respect.
          (b) The execution and delivery of this Agreement and the other
Transaction Documents by each Investor do not, and the performance of this
Agreement and the other Transaction Documents and the consummation by such
Investor of the Contemplated Transactions will not, require, on the part or in
respect of such Investor, any consent, approval, authorization or permit of, or
filing with or notification to, any Governmental Body.
     4. Securities Laws.
          4.1. Securities Laws Representations and Covenants of Investors.
          (a) Each Investor represents and warrants to the Company that: this
Agreement is made by the Company with such Investor in reliance upon such
Investor’s representation to the Company, which by such Investor’s execution of
this Agreement such Investor hereby confirms, that the Securities to be received
by such Investor will be acquired for investment for such Investor’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof such that such Investors would constitute an
“underwriter” under the Securities Act; provided that this representation and
warranty shall not limit (i) the Investor’s right to sell the Underlying
Securities pursuant to the Investor Rights Agreement or in compliance with an
exemption from registration under the Securities Act and in compliance with all
applicable Federal Securities laws and Blue Sky Laws or (ii) the Investor’s
right to indemnification under this Agreement, if any or the Investor Rights
Agreement, if any.

16



--------------------------------------------------------------------------------



 



          (b) Each Investor understands and acknowledges that (i) the offering
of the Securities pursuant to this Agreement will not be registered under the
Securities Act or qualified under any Blue Sky Laws on the grounds that the
offering and sale of the Securities are exempt from registration and
qualification, respectively, under the Securities Act and the Blue Sky Laws,
(ii) nothing in this Agreement or any of the other Transaction Documents or in
any other materials presented by or on behalf of the Company to such Investor in
connection with the purchase of Securities constitutes legal, tax or investment
advice, (iii) such Investor has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of Securities, (iv) except as provided in the
Investor Rights Agreement, the Company has not undertaken to register the
Securities pursuant to the Securities Act and will have no obligation to effect
on behalf of any Investor any registration or qualification under the Securities
Act or under any Blue Sky Laws or to assist any Investor in complying with any
exemption from registration or qualification under the Securities Act or under
any Blue Sky Laws and (v) if the Securities have not been registered under the
Securities Act and Rule 144 is not applicable, any resale of the Securities
under circumstances in which the seller (or the Person through whom the sale is
made) may be deemed to be an underwriter (as that term is defined in the
Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the SEC thereunder.
          (c) Each Investor covenants that, unless the Purchased Shares, the
Purchased Warrants, the Underlying Securities or any other shares of capital
stock of the Company received in respect of the foregoing have been registered
pursuant to the Investor Rights Agreement being entered into among the Company
and the Investors, such Investor will not dispose of such securities unless and
until such Investor shall have notified the Company of the proposed disposition
and shall have furnished the Company with an opinion of counsel reasonably
satisfactory in form and substance to the Company to the effect that (x) such
disposition will not require registration under the Securities Act and
(y) appropriate action necessary for compliance with the Securities Act, all
applicable Blue Sky Laws and any other applicable state, local or foreign law
has been taken; provided, however, that an Investor may dispose of such
securities without providing the opinion referred to above if the sale of the
securities is made in reliance on, and in accordance with the terms of Rule 144.
          (d) Each Investor represents to the Company that: (i) such Investor is
able to fend for itself in the Contemplated Transactions; (ii) such Investor has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of such Investor’s prospective investment in
the Securities and has so evaluated the merits and risks of such investment;
(iii) such Investor has the ability to bear the economic risks of such
Investor’s prospective investment and can afford the complete loss of such
investment; (iv) such Investor has been furnished with and has reviewed the SEC
Documents and the Company Disclosure Letter; (v) such Investor has been

17



--------------------------------------------------------------------------------



 



furnished with and has had access to such information as is in the SEC Documents
and in the Company Disclosure Letter, together with the opportunity to obtain
such additional information as it requested to verify the accuracy of the
information contained therein or otherwise supplied to such Investor so that
such Investor can make an informed investment decision with respect to an
investment in the Securities; (vi) such Investor has had access to officers of
the Company and an opportunity to ask questions of and receive answers from such
officers and has had all questions that have been asked by such Investor
satisfactorily answered by the Company; and (vii) such Investor is not
subscribing to purchase the Securities as a result of or subsequent to any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
presented at any seminar or meeting, or any solicitation of a subscription by a
Person not previously known to such Investor in connection with investments in
securities generally.
          (e) Each Investor represents to the Company that: (i) such Investor
(A) was qualified at the time such Investor was offered the securities,
(B) qualifies on the date hereof, and (C) will qualify on the applicable Closing
Date, as an “accredited investor” as such term is defined under Rule 501
promulgated under the Securities Act. Any Investor that is a corporation, a
partnership, a limited liability company, a trust or other business entity
further represents to the Company that it has not been organized for the purpose
of purchasing the Securities.
          (f) By acceptance hereof, each Investor acknowledges that the
Purchased Shares, the Purchased Warrants, the Underlying Securities and any
shares of capital stock of the Company received in respect of the foregoing held
by it may not be sold by such Investor without registration under the Securities
Act or an exemption therefrom, and therefore such Investor may be required to
hold such securities for an indeterminate period.
          (g) In connection with any transfer of Securities made by each
Investor in compliance with the provisions of this Agreement, such Investor will
cause each proposed transferee of such Securities to agree and take hold such
Securities subject to the provisions of this Agreement.
          (h) The Investor will not, directly or indirectly, except (as to each
of clauses (i), (ii) and (iii) below) in compliance with (that is, only to the
extent required to comply with) the Securities Act and such other securities or
Blue Sky laws as may be applicable, (i) offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Shares, (ii) engage in any short sale
which results in a disposition of any of the Shares by Investor, or (iii) hedge
the economic risk of the Investor’s investment in the Shares.
          (i) The representations, warranties and covenants of each Investor in
this Agreement are made severally and not jointly.

18



--------------------------------------------------------------------------------



 



          4.2. Legends. All certificates for the Purchased Shares, Purchased
Warrants and the Underlying Securities, and each certificate representing any
shares of capital stock of the Company received in respect of the foregoing,
whether by reason of a stock split or share reclassification thereof, a stock
dividend thereon or otherwise, and each certificate for any such securities
issued to subsequent transferees of any such certificate (unless otherwise
permitted herein) shall bear the following legend:
    “THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“THE SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.”
     5. Additional Covenants of the Company.
          5.1. Reports, Information, Securities.
          (a) The Company shall cooperate with each Investor in supplying such
information as may be reasonably requested by such Investor to complete and file
any information reporting forms presently or hereafter required by the SEC as a
condition to the availability of the safe harbor pursuant to Rule 144 for the
sale of any of the Purchased Shares, the Purchased Warrants, the Underlying
Securities and shares of capital stock of the Company received in respect of the
foregoing.
          (b) The Company shall (i) use its best efforts to complete the
Information Statement, to deliver the Information Statement to its stockholders
and to file the Restated Certificate in the State of Delaware, and
(ii) thereafter keep reserved for issuance a sufficient number of authorized but
unissued shares of Common Stock (or Other Securities into which the Purchased
Warrants are then exercisable) so that the Purchased Warrants may be converted
or exercised to purchase Common Stock (or such Other Securities) at any time.
          5.2. Expenses; Indemnification.
          (a) The Company agrees to pay on each Closing Date and save the
Investors harmless against liability for (i) the payment of any stamp or similar
taxes (including interest and penalties, if any) that may be determined to be
payable in respect of the execution and delivery of this Agreement, and the
issue and sale of any Securities and the Underlying Securities, (ii) the expense
of

19



--------------------------------------------------------------------------------



 



preparing and issuing the certificates for the Securities and the Underlying
Securities, and (iii) the cost of delivering the Securities and the Underlying
Securities of each Investor to such Investor’s address, insured in accordance
with customary practice. Each Investor shall be responsible for its
out-of-pocket expenses arising in connection with the Contemplated Transactions,
except that the Company shall pay fees and disbursements of counsel to the
Investors as set forth in Section 6.9.
          (b) The Company hereby agrees and acknowledges that the Investors have
been induced to enter into this Agreement and to purchase the Securities
hereunder, in part, based upon the representations, warranties, agreements and
covenants of the Company contained herein. The Company hereby agrees to pay,
indemnify and hold harmless the Investors and any director, officer, partner,
member, employee or other affiliate of any Investor (each, an “Indemnified
Party”) against all claims, losses and damages resulting from any and all legal
or administrative proceedings, including without limitation, reasonable
attorneys’ fees and expenses incurred in connection therewith (but in no event
for more than one law firm for all the Investors)(collectively, “Losses”),
resulting from a breach by the Company of any representation or warranty of the
Company contained herein or the failure of the Company to perform any agreement
or covenant made herein;
          (c) As soon as reasonably practicable after receipt by any Indemnified
Party of notice of any Losses in respect of which the Company (the “Indemnifying
Party”) may be required to provide indemnification thereof under this Section
5.2, the Indemnified Party shall give written notice thereof to the Indemnifying
Party. The Indemnified Party may, at its option, claim indemnity under this
Section 5.2 as soon as a claim has been threatened by a third party, regardless
of whether any actual Losses have been suffered, so long as counsel for such
Indemnified Party shall in good faith determine that such claim is not frivolous
and that the Indemnifying Party may be required to provide indemnification
therefor as a result thereof and shall give notice of such determination to the
Indemnifying Party. The Indemnified Party shall permit the Indemnifying Party at
the Indemnifying Party’s option and expense, to assume the defense of any such
claim by counsel mutually and reasonably satisfactory to the Indemnifying Party
and a majority in interest of the Indemnified Parties and to settle or otherwise
dispose of the same; provided, however, that each Indemnified Party may at all
times participate in such defense at such Indemnified Party’s expense; and
provided further, however that the Indemnifying Party shall not, in defense of
any such claim, except with the prior written consent of the Indemnified Party,
consent to the entry of any judgment or settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff in question
to such Indemnified Party of a release of all liabilities in respect of such
claim. If the Indemnifying Party does not promptly assume the defense of such
claim or if any such counsel is unable to represent one or more of the
Indemnified Parties due to a conflict of interest, then an Indemnified Party may
assume, to the extent separable, the defense of such portion of the claim as to

20



--------------------------------------------------------------------------------



 



which the conflict arose (and, if not separable, the entire claim) and be
entitled to indemnification and prompt reimbursement from the Indemnifying Party
for such Indemnified Party’s reasonable costs and expenses incurred in
connection therewith, including without limitation, reasonable attorneys’ fees
and expenses (not to exceed the cost of more than one law firm for all
Investors). Such fees and expenses shall be reimbursed to the Indemnified
Parties as soon as practicable after submission of invoices to the Indemnifying
Party.
     6. Miscellaneous.
          6.1. Entire Agreement; Successors and Assigns. This Agreement and the
other Transaction Documents constitute the entire contract between the parties
relative to the subject matter hereof and thereof, and no party shall be liable
or bound to the other in any manner by any warranties or representations
(express or implied) or agreements or covenants except as specifically set forth
herein or therein. This Agreement and the other Transaction Documents supersede
any previous agreement among the parties with respect to the subject matter
hereof and thereof. The terms and conditions of this Agreement shall inure to
the benefit of and be binding upon the respective executors, administrators,
heirs, successors and assigns of the parties. Nothing in this Agreement,
expressed or implied, is intended to confer upon any party, other than the
parties hereto, any rights, remedies, obligations or liabilities under or by
reason of this Agreement.
          6.2. Survival of Representations and Warranties. Notwithstanding any
right of the Investors fully to investigate the affairs of the Company and
notwithstanding any knowledge of facts determined or determinable by any
Investor pursuant to such right of investigation, each Investor has the right to
rely fully upon the representations, warranties, covenants and agreements of the
Company contained in this Agreement or in any documents delivered pursuant to
this Agreement. All such representations and warranties of the Company contained
in this Agreement shall survive the execution and delivery of this Agreement and
each Closing hereunder and shall continue in full force and effect until the
earlier of (a) the date that is one year after the last Closing and (b) the sale
of all of the Shares pursuant to Rule 144 under the Securities Act or an
effective registration statement under the Securities Act covering the Purchased
Shares and Underlying Securities. All representations and warranties of the
Investors contained in this Agreement shall survive the execution and delivery
of this Agreement and the applicable Closing hereunder. The covenants of the
Investors (to the extent set forth in Section 4.1(c)) and the Company set forth
in this Agreement shall survive the applicable Closing.
          6.3. Governing Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of law. Each party hereby irrevocably consents
and submits to the jurisdiction of any New York State or United States Federal
Court sitting in the State of New York, County of New York, over any action or
proceeding arising out of or relating to this Agreement and irrevocably consents
to the service of any and all process in any such action or proceeding in the
manner for the giving of Notices at its address specified

21



--------------------------------------------------------------------------------



 



in Section 6.6. Each party further waives any objection to venue in the State of
New York, County of New York and any objection to an action or proceeding in
such state and county on the basis of forum non conveniens. Each party also
waives any right to trial by jury.
          6.4. Counterparts. This Agreement may be executed (including by
facsimile transmission) with counterpart signature pages or in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          6.5. Headings. The headings of the sections of this Agreement are for
convenience and shall not by themselves determine the interpretation of this
Agreement.
          6.6. Notices. Any notice or other communication required or permitted
to be given hereunder (each a “Notice”) shall be given in writing and shall be
made by personal delivery or sent by courier or certified or registered
first-class mail (postage prepaid), addressed to a party at its address shown
below or at such other address as such party may designate by three days advance
Notice to the other parties.
     Any Notice to any of the Investors shall be sent to the addresses for such
Investor set forth on the signature pages hereof, with a copy to:
Hahn & Hessen LLP
488 Madison Avenue
New York, New York 10022
Attention: James Kardon, Esq.
     Any Notice to the Company shall be sent to:
Novint Technologies, Inc.
4109 Bryan Ave NW
Albuquerque, NM 87114
Attention: CEO
with a copy to:
Richardson & Patel LLP
10900 Wilshire Blvd., Suite 500
Los Angeles, CA. 90024
Fax: 310.208.1154
Attention: Nimish Patel, Esq.
                       Each Notice shall be deemed given and effective upon
receipt (or refusal of receipt).

22



--------------------------------------------------------------------------------



 



          6.7. Rights of Transferees. Any and all rights and obligations of each
of the Investors herein incident to the ownership of Securities or the
Underlying Securities shall pass successively to all subsequent transferees of
such securities until extinguished pursuant to the terms hereof; provided,
however, that no Investor may transfer or assign its rights under this Agreement
(other than to an Affiliate) between the date of this Agreement and the
applicable Closing Date.
          6.8. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be deemed
prohibited or invalid under such applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, and such
prohibition or invalidity shall not invalidate the remainder of such provision
or any other provision of this Agreement.
          6.9. Fees and Expenses
          (a) Subject to Section 6.9(c), irrespective of whether any Closing is
effected, the Company shall pay all costs and expenses that it incurs with
respect to the negotiation, execution, delivery and performance of this
Agreement.
          (b) Each Investor shall be responsible for all costs and expenses
incurred by such Investor in connection with the negotiation, execution,
delivery and performance of this Agreement, except that the Company shall pay at
each Closing for the legal fees and expenses of Hahn & Hessen LLP, as counsel to
the Investors, not exceeding a cap of $50,000; provided that the Company shall
also be obliged to pay additional legal fees and expenses of Hahn & Hessen LLP
incurred after the last Closing relating to filing of the Restated Certificate
or the Company’s performance under the Warrants up to an additional amount of
$10,000.
          (c) If any action at law or in equity is necessary to enforce or
interpret any of the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorney’s fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.
          6.10. Amendments and Waivers. Unless a particular provision or section
of this Agreement requires otherwise explicitly in a particular instance, any
provision of this Agreement may be amended and the observance of any provision
of this Agreement may be waived (either generally or in a particular instance
and either retroactively or prospectively), only with the written consent of the
Company and the holders of a majority of the Purchased Shares (not including for
this purpose any Purchased Shares which have been sold to the public pursuant to
a registration statement under the Securities Act or an exemption therefrom).
Any amendment or waiver effected in accordance with this Section 6.10 shall be
binding upon each Investor, each holder of any Securities at the time
outstanding (including without limitation securities into which any such
Securities are convertible or exercisable), each future holder thereof, and the
Company.

23



--------------------------------------------------------------------------------



 



          6.11. Company Disclosure Letter. Information disclosed in any section
of the Company Disclosure Letter shall be deemed to be disclosed with respect to
the corresponding numbered section of this Agreement, as well as to such other
sections of this Agreement to which such disclosure shall reasonably pertain to
in light of the form and substance of the disclosure made.
          6.12. Construction. Words (including capitalized terms defined herein)
in the singular shall be held to include the plural and vice versa as the
context requires. The words “herein,” “hereinafter,” “hereunder” and words of
similar import used in this Agreement shall, unless otherwise stated, refer to
this Agreement as a whole and not to any particular provision of this Agreement.
All references to “$” in this Agreement and the other agreements contemplated
hereby shall refer to United States dollars (unless otherwise specified
expressly). Any reference to any gender includes the other genders.
[REMAINDER OF PAGE INTENTIONALLY BLANK]

24



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
TO
NOVINT TECHNOLOGIES, INC.
UNIT SUBSCRIPTION AGREEMENT
Dated as of February 23, 2007
     IF the INVESTOR is an INDIVIDUAL, please complete the following:
     IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the
date first above written.

              Amount of Subscription:        
$
                     
 
      Print Name    
 
            Number of Units to be Purchased:                     (including the
same number of Purchased Shares and related Purchased Warrants)        
 
                              Signature of Investor
 
                              Social Security Number
 
                              Address and Fax Number
 
                              E-mail Address
 
           
 
      State of Domicile:    
 
            Accepted and Agreed to as of the date first above written:        
 
            NOVINT TECHNOLOGIES, INC.        
 
           
By:
           
 
           
Dated:
           
 
           





--------------------------------------------------------------------------------



 



SIGNATURE PAGE
TO
NOVINT TECHNOLOGIES, INC.
UNIT SUBSCRIPTION AGREEMENT
Dated as of February 23, 2007
     IF the INTERESTS will be held as JOINT TENANTS, as TENANTS IN COMMON, or as
COMMUNITY PROPERTY, please complete the following:
     IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the
date first above written.

              Amount of Subscription:                   $                       
    Print Name of Purchaser
 
            Number of Units to be Purchased:                     (including the
same number of Purchased Shares and related Purchased Warrants)        
 
                              Signature of a Purchaser
 
                              Social Security Number
 
                              Print Name of Spouse or Other Purchaser
 
                              Signature of Spouse or Other Purchaser
 
                              Social Security Number
 
                              Address
 
                              Fax Number
 
                              E-mail Address
 
           
 
      State of Domicile:    
 
            Accepted and Agreed as of the date first
above written:        
 
            NOVINT TECHNOLOGIES, INC.        
 
           
By:
 

 
       
Dated:
 

 
       

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
TO
NOVINT TECHNOLOGIES, INC.
UNIT SUBSCRIPTION AGREEMENT
Dated as of February 23, 2007
     IF the INVESTOR is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY,
TRUST or OTHER ENTITY, please complete the following:
     IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the
date first above written.

             
Amount of Subscription
    $      
 
           
 
           
Number of Units to be Purchased:                     , including the same number
of Purchased Shares and related Purchased Warrants)
           

           
 
                      Print Full Legal Name of Partnership, Company, Limited
Liability Company, Trust or Other Entity

By:  

 

(Authorized Signatory)

Name:  

 

Title:  

 

Address and Fax Number:  

 


 

Taxpayer Identification Number:  

 

Date and State of Incorporation or Organization:  

 

Date on which Taxable Year Ends:  

 

E-mail Address:  

 

 
Accepted and Agreed as of the date first
above written:
 
NOVINT TECHNOLOGIES, INC.
 

By:  

 

Name:  

 

Title:  

 

Dated:  

 

 



--------------------------------------------------------------------------------



 



EXHIBITS TO THE UNIT SUBSCRIPTION AGREEMENT

     
Exhibit 1:
  Form of Warrants
Exhibit 2:
  Form of Investor Rights Agreement
Exhibit 3:
  Form of Legal Opinion
Exhibit 4:
  Form of Restated Certificate
Exhibit 5:
  Form of Registration Waiver

 



--------------------------------------------------------------------------------



 



Exhibit 3
Form of Legal Opinion- General Counsel
The opinion will be subject to standard qualifications and exceptions,
reasonably acceptable to counsel for the Investors.
     1. The Company is validly existing as a corporation and is in good standing
under the law of the State of Delaware.
     2. The Company has the requisite corporate power and authority to execute
and deliver the Investment Documents to which it is a party and to (i) sell and
issue the Securities under the Agreement, (ii) issue the Underlying Securities
upon the Restated Certificate being duly filed and accepted in the State of
Delaware and thereafter the exercise of the Warrants, and (iii) perform its
obligations under the Investment Documents.
     3. The authorized capital stock of the Company consists of 50,000,000
shares of Common Stock and 4,000 shares of Preferred Stock. Based upon (i) a
Certificate of the Chief Executive Officer, and (ii) in reliance upon the
Dilution Agreements (which we assume have been duly executed and are binding
upon the signatory parties thereto), we believe that the Company’s statements in
the Company Disclosure Letter concerning the effect of the application of
anti-dilution provisions in currently outstanding securities and agreements of
the Company correctly reflects the application of those provisions in light of
the Dilution Agreements and giving effect to the Closing.
     4. The execution, delivery and performance by the Company of the Investment
Documents have been duly authorized by all necessary corporate action on part of
the Company. Each of the Investment Documents to which the Company is a party
has been duly executed and delivered by the Company and constitutes a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms.
     5. The execution and delivery by the Company of the Investment Documents,
the performance by the Company of its obligations under the Investment
Documents, and the issuance of the Securities do not violate any provision of
the Certificate of Incorporation, Restated Certificate or By-laws of the
Company, or any provision of any Federal law applicable to the Company and to be
customarily applicable to transactions of the nature set forth in the Investment
Documents.
     6. The execution and delivery by the Company of the Investment Documents,
the performance by the Company of its obligations under the Investment
Documents, and the issuance of the Securities do not violate, or constitute a
default under, any note, bond, mortgage, indenture, contract, agreement, lease
or other instrument filed as an exhibit to the Company’s annual report on Form
10-KSB for the year ended December 31, 2005 to which the Company is bound or to
which any of the property or assets of the Company is subject (it being
understood that no opinion is expressed with respect to any financial covenant
in any such note, bond,

 



--------------------------------------------------------------------------------



 



mortgage, indenture, contract, agreement, lease or other instrument insofar as
the covenant requires a computation).
     7. Other than as set forth in the Investment Documents and the Company
Disclosure Letter, to our knowledge, there are no preemptive rights, rights of
first refusal or rights of first offer with respect to the issuance of the
Securities or the performance by the Company of its obligations under the
Investment Documents, and the Securities and Underlying Securities, when issued
and paid for, all in compliance with the provisions of the Investment Documents
will be free of any liens and encumbrances other than restrictions on transfer
imposed by Federal or state securities laws
     8. When issued and paid for and when certificates representing the Shares
and the Warrants have been issued to the Investors, all in compliance with the
provisions of the Purchase Agreement, the Shares and Warrants will be validly
issued, fully paid and nonassessable; provided, however, that the Shares and
Warrants may be subject to restrictions on transfer under applicable state and
federal securities laws. The Underlying Securities, when issued upon the due
exercise of the Warrants including the payment of consideration thereof, will be
validly issued, fully paid and nonassessable.
     9. Based solely on a Certificate of the Chief Executive Officer of the
Company as to factual matters, the Company is not, and, immediately after giving
effect to the sale of the Securities in accordance with the Investment Documents
and the application of the proceeds as described in Section 2.17 of the
Agreement, will not be, required to be registered as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
     10. Subject to the accuracy of the Investors’ representations and
warranties in the Agreement, and upon the filing of Form D in compliance with
Regulation D under the Securities Act, the sale of the Units in conformity with
the terms of the Agreement constitutes a transaction exempt from the
registration requirements of Section 5 of the Securities Act.
     11. Based solely upon our review of the resolutions of the Board of
Directors of the Company relating to the Investment Documents, the Common Stock
issuable upon exercise of the Warrants has been validly reserved for issuance
assuming the filing and acceptance of the Restated Certificate in the State of
Delaware.

 